Subscription Agreement


Sanswire Corp.
101 NE 3rd Ave.
Suite 1500
Fort Lauderdale, FL 33301


Gentlemen:


1.           Subscription. Sanswire Corp., a Delaware corporation (the
“Company”), hereby agrees to issue, and the undersigned subscriber (the
“Purchaser”) hereby agrees to purchase, 3,809,524 shares of common stock of the
Company (the “Shares”), subject to the terms and conditions set forth herein.
The Shares are being issued by the Company in consideration of the payment of
the Purchase Price (defined below).


2.           Purchase Price.  The purchase price for the shares is $400,000 (the
“Purchase Price”).  The Purchase Price shall be paid by Purchaser as follows:


(a)           $100,000 has been paid prior to the execution of this Subscription
Agreement, the receipt of which is hereby acknowledged by the Company; and


(b)           $300,000 upon the execution of this Subscription Agreement.


3.           Closing.


(a)           The date of execution of this Subscription Agreement by the
parties hereto shall be referred to herein as the “Closing Date”.


(b)           The Company shall deliver to the Purchaser a stock certificate for
the 3,809,524 Shares upon execution of this Subscription Agreement.




4.           Use of Subscription Proceeds.  The Company will use the proceeds
received by it pursuant to this Subscription Agreement as follows:


(a)           $266,000 for the construction of the mid-altitude 34 metre
unmanned airship (i.e., the “STS-111”).with such funds paid to Dr. Bernd – H.
Kroplin and TAO Technologies (collectively “TAO”) to be credited against all
amounts past due pursuant to the License and Intellectual Property Acquisition
Agreement between the Company and TAO dated June 3, 2008, as amended (the
“License Agreement”); and


(b)           The remaining funds to be used for the expenses of Sanswire Corp.
(Florida) as directed by its management.


1

--------------------------------------------------------------------------------


5.           Representations, Warranties, Covenants and Agreements of the
Purchaser. In order to induce the Company to execute and deliver this
Subscription Agreement and to issue and sell the Shares to the Purchaser, the
Purchaser represents and warrants to, and covenants and agrees with, the Company
as follows:


(a)            The Purchaser acknowledges that the offer, issuance and sale to
it of the Shares is intended by the Company to be exempt from the registration
requirements of the Securities Act of 1933, as amended (the “Act”),  and as such
the Shares have not been registered with the Securities and Exchange Commission
(the “Commission”).


(b)            The Purchaser represents and warrants to the Company that the
Purchaser has had the opportunity to ask questions of, and to receive answers
from the officers and employees of the Company concerning the Company and its
business, affairs and operations, and the transactions contemplated by this
Subscription Agreement. The Purchaser acknowledges that the Company's officers
and employees have answered all inquiries made on behalf of the Purchaser in
connection herewith to the satisfaction of the person or persons making such
inquiry.


(c)             The Purchaser represents and warrants to the Company that the
Purchaser has such knowledge and experience in financial and business matters
that it is capable of understanding the information provided to it by the
Company and of evaluating the merits and risks of its investment in the Shares.


(d)             The Purchaser represents and warrants to the Company that the
Shares are not being acquired by the Purchaser with a view to, or for resale in
connection with, any “distribution” within the meaning of the Act.


(e)             The Purchaser acknowledges that the Shares have not been
registered under the Act. The Purchaser acknowledges and agrees that, as such,
the Shares cannot be sold, assigned, transferred, conveyed, pledged or otherwise
disposed of unless they are registered under the Act or an exemption from such
registration is available. The Purchaser acknowledges that an opinion of legal
counsel to the Company is required in connection with any sale, assignment,
transfer, conveyance, pledge or other disposition of the Shares and that no such
opinion will be given by such legal counsel unless and until such counsel
receives satisfactory evidence that the sale, assignment, transfer, conveyance,
pledge or other disposition of the Shares complies with applicable law (the
effective Registration Statement referred to in Section 4 hereof shall be
satisfactory evidence for such purposes).


(f)              The Purchaser acknowledges that any and all certificates
representing the Shares will bear the following legend:


THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE ACT”), OR ANY STATE SECURITIES ACT.
RATHER, THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO
AN EXEMPTION FROM THE REGISTRATION PROVISIONS OF THE ACT. THE SHARES REPRESENTED
BY THIS CERTIFICATE MAY NOT BE SOLD, ASSIGNED, TRANSFERRED, CONVEYED, PLEDGED OR
OTHERWISE DISPOSED OF UNLESS THEY ARE REGISTERED UNDER THE ACT OR AN EXEMPTION
THEREFROM IS AVAILABLE IN THE OPINION OF COUNSEL TO THE ISSUER.


2

--------------------------------------------------------------------------------


(g)           The Purchaser represents and warrants to the Company that (i) it
has full power and authority to execute and deliver this Subscription Agreement,
(ii) this Subscription Agreement has been duly and validly executed and
delivered by the Purchaser and constitutes the legal, valid and binding
obligation of the Purchaser and (iii) this Subscription Agreement is enforceable
against the Purchaser in accordance with its terms.


(h)           The Purchaser acknowledges that the Company has offered and may
offer to sell its securities to other purchasers on terms different herefrom,
and that the Purchaser has specifically negotiated the terms of this transaction
with the Company.


6.           Representations, Warranties, Covenants and Agreements of the
Company.  In order to induce the Purchaser to execute and deliver this
Subscription Agreement and to issue and purchase the Shares from the Company,
the Company represents and warrants to, and covenants and agrees with, the
Purchaser as follows:


(a)           (i) It has full power and authority to execute and deliver this
Subscription Agreement, (ii) this Subscription Agreement has been duly and
validly executed and delivered by the Company and constitutes the legal, valid
and binding obligation of the Company and (iii) this Subscription Agreement is
enforceable against the Company in accordance with its terms.


(b)           The Shares, when issued, will be fully paid, validly issued and
non-assessable and the Shares will be delivered to Purchaser hereunder free and
clear of all liens, claims and encumbrances whatsoever.


(c)           The authorization, execution, delivery and performance of this
Subscription Agreement, and the consummation of the transactions contemplated
hereby, will not result in any violation or be in conflict with or constitute,
with or without the passage of time and giving of notice, a breach or default
under any provision of any instrument, judgment, order, writ, decree or
agreement to which the Company or any subsidiary or affiliated entity is a party
or by which it or them is bound.


(d)There is no action, suit, proceeding, or investigation pending, or to the
knowledge of the Company currently threatened against the Company in any way
relating to the validity of this Agreement or the right of the Company to enter
into or to perform this Agreement or consummate the transactions contemplated
hereby.


3

--------------------------------------------------------------------------------


(e)           TAO has not declared an event of default under the June 3, 2008
agreement and any non-payment or late-payment of funds pursuant thereto has a
one-year cure period.


(f)           The Company has not received any notice, claim or demand from the
Securities and Exchange Commission (the “Commission”), or any other regulatory
authority, seeking or requiring a temporary or permanent suspension of trading
in the publicly owned shares of common stock of the Company.


7.           Current Filings.  The Company agrees that until the later of the
date on which all of the Shares to be issued hereunder have been sold or one
year from the date of the last issuance of such Shares, it will keep current in
filing all reports and materials required to be filed with the Commission in
order to permit the Services Provider to sell the Shares under Rule 144.


8.           Survival.  The Purchaser and the Company acknowledge and agree that
all of their representations, warranties, covenants and agreements contained
herein shall survive the Closing Date.


9.           Governing Law.  This Subscription Agreement shall be governed by,
and shall be construed and interpreted in accordance with the laws of the State
of New York, without giving effect to the principles of conflicts of law
thereof.


10.         Notices.  Any and all notices and other communications given
pursuant to this Subscription Agreement shall be in writing and shall be deemed
to have been duly given when delivered by hand, receipt acknowledged, or when
delivered by registered or certified mail, postage prepaid, return receipt
requested, to the Company and to the Purchaser at their respective addresses set
forth beneath their signatures below.  A copy of any notice to Purchaser
hereunder shall be sent simultaneously Robert L. Blessey, Esq., 51 Lyon Ridge
Road, Katonah, New York 10536.


11.         Entire Agreement. This Subscription Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements, understandings, negotiations and arrangements,
both oral and written, between the parties with respect to such subject matter.
This Subscription Agreement may not be amended or modified in any manner, except
by a written instrument executed by each of the parties hereto.


12.         Benefits: Binding Effect.   This Subscription Agreement shall be for
the benefit of, and shall be binding upon, the parties hereto and their
respective successors and permitted assigns. Neither this Subscription Agreement
nor any of the rights or obligations of the parties hereto  shall be assigned in
the absence of the written consent of the non-assigning party.


4

--------------------------------------------------------------------------------


13.         Jurisdiction and Venue. Any claim arising out of, connected with, or
in any way related to this Subscription Agreement which results in litigation
shall be instituted and adjudicated (a) in the Federal District Court for the
Southern District of Florida or in the State Court for Broward County, Florida
with respect to a claim asserted by the Company or (b) in the Federal District
Court for the Southern District of New York or in the New York State Supreme
Court, New York County, with respect to any claim asserted by Purchaser.  In no
event shall either party to this Subscription Agreement contest the personal
jurisdiction of such courts over or the venue of such courts with respect to any
such litigation. In the event of any such litigation, the party prevailing
therein shall be reimbursed by the non-prevailing party for all costs and
expenses (including legal fees) incurred by the prevailing party in connection
therewith.


14.         Expenses.  Each of the Company and Purchaser shall bear their
respective costs and expenses in connection with the negotiation and
consummation of this Subscription Agreement.


15.         Gender. In this Subscription Agreement, any reference to the
masculine gender shall mean and include the feminine gender.


16.         Headings.  The headings contained in this Subscription Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of any or all of the provisions hereof.


17.         Counterparts. This Subscription Agreement may be executed in any
number of counterparts and by each of the parties hereto in separate
counterparts, each of which shall be deemed to constitute an original and all of
which shall be deemed to constitute the one and the same instrument.  This
Subscription Agreement may be executed by facsimile transmission, which
transmission will be deemed to be an original and considered fully legal and
binding on all of the signatories hereto.


18.         Absence of Official Evaluation. Purchaser understands that no
federal or state agency has made any finding or determination as to the fairness
of the terms of an investment in the Company, nor any recommendation for or
endorsement of the Shares offered hereby.
 
19.         Additional Financing. Purchaser further acknowledges that nothing
here­under shall preclude the Company from seeking and/or procuring additional
equity and/or debt financing.
 
20.         Nonreliance. Purchaser is not relying on the Company or any
representation contained herein or in the documents referred to herein with
respect to the tax and economic effect of Purchaser's investment in the Company.


21.         No General Solicitation. Purchaser is not subscribing for the Shares
because of or following any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio, or presented at any seminar or meeting, or any
solicitation or a subscription by a person other than an authorized
representative of the Company.


5

--------------------------------------------------------------------------------


22.         Regulation D Offering.  The offer and issuance of the Shares to the
Purchaser is being made pursuant to the exemption from the registration
provisions of the 1933 Act afforded by Section 4(2) or Section 4(6) of the 1933
Act and/or Rule 506 of Regulation D promulgated thereunder. The Company will
provide, at the Company's expense, such legal opinions in the future as are
reasonably necessary for the issuance and/or resale of the Shares.


IN WITNESS WHEREOF, the Purchaser and the Company have executed and delivered
this Subscription Agreement as of April ___, 2009.
 
GLOBAL TELESAT CORP.
  By:_________________________________   David Phipps, President and     Chief
Executive Officer    Address: 51 Lyon Ridge Road     Katonah, New York 10536    
   
SANSWIRE CORP.
       
By:_______________________________
    Jonathan Leinwand,     Chief Executive Officer    Address:  101 NE 3RD AVE.
    SUITE 1500     FORT LAUDERDALE, FL 33301  

 
 
 
 
                
               










                               
 
              
                                


6

--------------------------------------------------------------------------------











